DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 03/01/2021 is acknowledged and has been entered.  Claim 46 has been amended.  Claims 1-45, 49-51, and 53 have been cancelled.  Claims 57-60 withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 46-48, 52, and 54-60 are pending and claims 46-48, 52, and 54-56 are under examination.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/US16/61452, filed 11/11/2016, which claims the benefit of 62295396, field 02/15/2016 and 62254184, filed 11/12/2015.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Spetzler et al. (US20130178383A1) in view of Flaumenhaft et al., Megakaryocyte-derived microparticles: direct visualization and distinction from platelet-derived microparticles, Blood, 2009, 113(5), 1112-1121.  
With respect to claim 46, Spetzler, throughout the reference and especially at [0006], [0159]-[0160], [0164], and [0167]-[0168], teaches a method comprising obtaining a biological sample comprising platelets (blood) from a subject and isolating exosomes (vesicles which include exosomes) from the biological sample. Spetzler at [0918], [0934]-[0935], and [0956] 
However, Flaumenhaft, throughout the reference and especially at abstract and 1115-1117, teaches detecting platelet derived microparticles using antibodies directed against GPVI and CD42b and teaches that it is detected on platelet derived microparticles.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have isolated the exosome, as taught by spetzler, using GPVI, as taught by Flaumenhaft, in the method of Spetzler.
One of ordinary skill in the art would have been motivated to have isolated the exosome, as taught by spetzler, using GPVI, as taught by Flaumenhaft, in the method of Spetzler, because Spetzler teaches isoalting exosomes using biomarkers, Flaumenhaft teaches that microparticles (which include exosomes) derived from platelets contain GPVI and that one can detect microparticles using this biomarker.  One would be motivated to isolate GPVI as it is a known biomarker for platelet derived microparticles, and exosomes are a type of microparticle which 
One of ordinary skill in the art would have a reasonable expectation of success, because Flaumenhaft teaches that microparticles (which include exosomes) derived from platelets contain GPVI and exosomes are a type of microparticle.
With respect to claim 47, Spetzler at [0164], [0168], and [1077]-[1078] teaches that the exosomes are released ex vivo.
With respect to claim 48, Spetzler at [0010] teaches whole blood (peripheral blood, plasma, sera, amniotic fluid, lymph, or umbilical cord blood.
With respect to claim 52, Spetzler at claims 7 and 19 teaches detecting the biomarker by performing an ELISA.
With respect to claims 54-56, Spetzler at [0008], [0943], [0947]-[0948], [0952], and [0956] teaches using this method to diagnose diseases of the arteries (including thrombosis and abnormal coagulation, which involves platelet activation) and treating the patient with aspirin if they have the disease.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2011, with respect to objections have been fully considered and are persuasive.  The objection been withdrawn. 
The 102 rejection is moot.  
Applicant’s arguments, see Remarks, filed 03/01/2011, with respect to 35 U.S.C 103 rejection have been fully considered and are not  persuasive.  Applicant argues that the amendments are not taught; however, they are obvious as shown by the new rejection. Applicant argues that he was the first one to isolate platelet derived exosomes with these biomarkers; 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641